Title: To James Madison from Richard O’Brien, 1 February 1802
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers The 1st. of February 1802.
					
					I had the honour of forwarding to you by four different Conveyances, four dispatches of 

The Same time and date giving an account, and Statement, of The arrangement of The affairs of The 

U.States with This Regency.
					On the 10th. of November last I arranged with This Government for The annuities from the 5th. 

Septr. 1795 to The 5th. Septr. 1801.  Our Money affairs or debts to The Bacris & Busnachs of Algiers 

Was then to The Amount of 15073.3/4 dollars not includeing bills drawn on you by me in favour of 

Capt Shaw for 8642 dollars.  I should be happy That Cash was remitted As Soon as possible to pay 

our Cash debt at Algiers.
					The U States Ship G Washington & Peace and plenty left Algiers the 22d. of November and arrived at 

Tunis The 1st. or 2d. of December, and I suppose long before this time The Wn. has proceeded to 

The Coast of Italia to Convoy Americans and Swedes bound out of This Sea.
					On the 11th. of December arrived here from Spain Commisary Thanville whom has made the peace 

of France with This regency and demanded in The Name of his Govt. 70 french Oran Captives 

and The Establishing The french factories On This Coast but The Regency has not as yet acquised to 

Either and Thanville has made a Referance of The deys refusal to his Government.
					On the 11th. of January arrived The British frigate Narcissus Capt. Donnelly in 12 days from England 

& brought The Algerine ambasador which has been 16 Months in England Claiming for The dey & his 

Jew & Moorish Subjects to The Amount of 230 Thsd. dollars which in property The British Captured 

and Condemned dureing The war.  The British Govt. has not paid this demand but Sent to The dey 

presents to The amount of 15 Thsd. dollars.  This does not Satisfy The dey whom Still demands his 

	Suposed due and will make no payment or Consideration for 35 Sail of Neopolitan & Malties 

Vessels and Cargoes Condemned by Algiers, They haveing The passsports of British admirals.  4 of 

The 6 Corsairs of Algiers which Sailed the 5th. of November is returned.  They have Captured 5 

Neopolitan Vessels and 65 Men which is made Slaves of.
					French Ships from Toulon for St. Domingo, 

run on Shore in a Gale on this Coast  The Chiefe of the Crew is in the power of The wild arabs—250 

were Mariners and 510 soldiers.
					It Seems to Me that The British or french will not do any thing to alter or reform The infamous 

System of Those 3 States of Barbary.
					My last accounts, informs me that Commodore Dale was at Toulon repairing Some damages which 

The Ship Sustained Comeing out of Mahon, & that The Swede admiral with 4 frigates, had left 

Malaga, for Toulon to Concert, with Commodore Dale, plans, of attack against Tripoli.
					I hope it will be attacked with Success & That we Shall End a War which on its present System would 

drain The UStates of Vast Sums and never be finished.  The Eyes of Europe views us at present  So 

does Algiers and Tunis.
					On the 19th. of January arrived here a tripoline Merchant Vessel in 44 days from tripoli haveing on 

board for The dey and Ministry Some Christian & Negro Slaves and other articles as presents  The 

dey gave him A Strong lecture on acct. of The Bashaw of Tripol not abideing by The Gaurentee 

relative to The treaty of The UStates but The Same time has given Tripoli a Cargo, of Wheat as it is in 

great demand at That place, & They are Expecting an attack  I find by The information from Tripoli 

That They have 3 Corsairs at Sea in Search of Americans & Swedes, and I doubt not but if Said 

Corsairs is any thing Vigilent but That They will Capture Americans, As we have Many of our Vessels 

in This Sea and in the way of going in and Comeing out, regardless of Convoy or The risque The Run 

in being Made Slaves.
					The Algerine Ministry on the 20th. January, proposed to me that now as the Tripoline Ambasador 

was here to Settle or arrange with Tripoli, The Same time Alluded That a little Money wld. be 

required.  I ansd. I had no orders on this Subject and That I was Convinced That The US. would never 

give any That we had Sufficient of The bad faith of Tripoli.  I Considered this hint or proposition in 

order to feel my pulse to Know if I had Orders or Lattitudes.  The diamonds Sent by our ambasador 

in London for Consl. Eaton to give to the Govt. of Tunis arrived here with Mr. Hargraves on the 11th. 

January and tomorrow, will proceed for The port of Bona, which from Thence to Tunis is no great 

distance.
					I hope we Shall have a few more of our frigates in This Sea  It is The only plan that will give us 

respect, and Keep The Evil Minded in Awe.  The Same time I anxiously expect my Successor.  I am Sir 

respectfully Your most Obt. Servt.
					
						Richd. OBrien
					
					
						P.S  The plank timber Scantlings & pikes &ca. Commissioned for 2 years past is Anxiously expected 

here and I hope The Purveyor will  with Energie, & dispatch on This business.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
